

 
 
 
                                                 Exhibit 10.10

CHANGE IN CONTROL AGREEMENT






THIS AGREEMENT made this 29th day of June, 2011, between The Savannah Bancorp,
Inc., a Georgia Corporation (hereinafter, the "Company"), and Jerry O'Dell
Keith, an employee of the Company or one or more of its subsidiaries
(hereinafter, the "Employee").


WHEREAS, the Employee is employed by the Company and has agreed to continue to
work for the Company on the terms and conditions set forth hereinafter;


WHEREAS, the Company and the Employee agree that this Agreement shall be relied
on by each party in continuing the employment relationship described herein and
that the execution of this Agreement is a condition precedent to the Employee's
continued employment with the Company.


NOW, THEREFORE, for and in consideration of the premises and promises set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Employee hereby agree as
follows:


1.           Termination. (a)  If there occurs a Change In Control (hereinafter
defined) during the Employee's employment with the Company and the Employee's
employment with the Company or a Successor Entity (hereinafter defined) is
terminated by the Company or Successor Entity Without Cause (hereinafter
defined) during the one (1) year period immediately following the date of the
Change In Control, then, notwithstanding such termination, the Employee shall
continue to receive compensation at that rate which the Employee was entitled to
receive as of the date of Change In Control for the one (1) year period
immediately following the date the Employee's employment with the Company or a
Successor Entity is terminated by the Company or a Successor Entity Without
Cause.


(b)  If there occurs a Change in Control during the Employee's employment with
the Company and the Employee voluntarily terminates his employment with the
Company or a Successor Entity during the one (1) year period immediately
following the date of the Change in Control, then, notwithstanding such
termination, the Employee shall continue to receive compensation at that rate
which the Employee was entitled to receive as of the date of the Change In
Control for the remainder of the one (1) year period immediately following the
date of the Change in Control.


           2.           Involuntary Reduction in Benefits.  If there occurs a
Change In Control (hereinafter defined) during the Employee's employment with
the Company and the Employee's rate of compensation is decreased by the Company
or a Successor Entity (hereinafter defined) from that rate which the Employee
was entitled to receive as of the date of the Change In Control without the
Employee's written consent during the one (1) year period immediately following
the date of the Change In Control, then, notwithstanding such reduction, the
Employee shall continue to receive compensation at that rate which the Employee
was entitled to receive as of the date of Change In Control for the one (1) year
period immediately following the date the Employee's rate of compensation is
decreased by the Company or a Successor Entity.
 
          3.           Change In Control.  A "Change In Control" is defined as
(i) the sale of all, or a substantial portion of, the assets of the Company,
(ii) a merger or other reorganization whereby the Company is not the surviving
entity, or (iii) a change in control of the Company as defined or determined by
the Office of the Comptroller of the Currency and whether by acquisition of
stock or assets of the Company.  A Change in Control shall be deemed to have
occurred on the final closing date of the transaction, or series of
transactions, resulting in the Change in Control.
 
         4.           Successor Entity.  A "Successor Entity" is defined as a
person or entity, other than the Company, which acquires all, or substantially
all of, the stock or assets of the Company as a result of a transaction or
series of transactions which resulted in a Change In Control.
 
        5.           Without Cause.  The Employee will be deemed to have been
terminated Without Cause if he is terminated for any reason other than:


 
(a)
the Employee being convicted of, being found guilty of, pleading guilty to,
pleading nolo contendere to, or taking first offender treatment to a felony or
any crime involving moral turpitude; or



 
(b)
the Employee engaging in any misappropriation, embezzlement or other intentional
fraud upon the Company.

 
         6.           Disclosure by Company.  The Employee agrees that the
Company may disclose the covenants contained in this Agreement to any person or
entity who, at any time, considers purchasing all, or substantially all of, the
assets of the Company or a majority of the issued and outstanding stock of the
Company.
 
        7.           Breach.  In the event a breach of this Agreement occurs and
the non-breaching party retains an attorney for enforcement of his rights
hereunder or other action (whether suit be brought or not), the non-breaching
party shall be entitled to reimbursement on demand of all costs and expenses
associated therewith, including reasonable attorney's fees.
 
         8.           Entire Agreement; Modification; Binding Effect.  This
Agreement constitutes the entire and complete agreement between the parties
hereto and supersedes any prior oral or written agreement between the parties
with respect to the obligations and covenants contemplated hereunder.  It is
expressly agreed that there are no verbal understandings or agreements which in
any way change the terms, covenants, and conditions herein set forth, and that
no modification of this Agreement shall be effective unless made in writing and
duly executed by all parties hereto.  This Agreement shall inure to the benefit
of and be binding upon the respective assigns, successors, heirs, estates, and
legal and personal representatives of the parties hereto.


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
set forth below.




 

 THE COMPANY:        THE SAVANNAH BANCORP, INC.          By:  /s/ J. Wiley Ellis
     J. Wiley Ellis      Chairman         Attest:  /s/ John C. Helmken II    
 John C. Helmken II       President   [SEAL]        THE EMPLOYEE:       /s/
Jerry O'Dell Keith     (L.S.)      Jerry O'Dell Keith  

 


                                                                



                                               



                                                                                                                                           







                                                 












 
 
